DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         STATE OF FLORIDA,
                             Appellant,

                                     v.

                     JOHN ALBERTO CARDENAS,
                             Appellee.

                              No. 4D19-2740

                               [July 2, 2020]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Thomas J. Coleman, Judge; L.T. Case
No. 18-14784CF10A.

   Ashley Moody, Attorney General, Tallahassee, and Deborah Koenig,
Assistant Attorney General, West Palm Beach, for appellant.

  Jeremy J. Kroll of Dutko & Kroll P.A., Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GROSS, GERBER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.